DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0060]: “cellulous” should be “cellulose”.  
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  
“cellulous” should be “cellulose”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 5 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0354227 A1).
With regard to claim 1, Park et al. teach a window for flexible display comprising a first protective sublayer (PSUB1), a second protective sublayer (PSUB2) (Applicant’s “second protection member”), a first adhesive layer, a second adhesive layer, and a substrate of a display device, wherein the first adhesive layer is positioned between the substrate and the first protective sublayer, and the second adhesive layer is positioned between the first protective sublayer and the second protective sublayer (Fig. 2). The elastic modulus of the adhesive layers (ADH) are preferably in the range of 0.03 MPa to about 0.2 MPa (paragraph [0085]). The adhesive layers would the same or different elastic modulus values within this range.

    PNG
    media_image1.png
    201
    316
    media_image1.png
    Greyscale

With regard to claims 2 – 3, Park et al. teach the elastic modulus of the adhesive layers (ADH) are preferably in the range of 0.03 MPa (30 kPa) to about 0.2 MPa (200 kPa) (paragraph [0085]). Additionally, Park et al. teach a direct relationship between the thickness of a layer and the elastic modulus (paragraphs [0040] – [0041]).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the thickness of the adhesive through routine experimentation in order to achieve the elastic modulus.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 4, the thickness of the first sublayer is different than the thickness of the second sublayer (paragraphs [0010] – [0011] & [0027]).
With regard to claim 5, Park et al. teach the adhesive layer may have a thickness in the range of 25 – 50 µm (paragraph [0017]). As discussed above, the thickness of each layer may be optimized within the disclosed range to achieve the desired flexibility (elastic modulus).
With regard to claim 12, the second protective sublayer is formed of polyethylene terephthalate (PET) and polyimide (paragraphs [0060] – [0061] & [0070]). The protective layers optimize transmittance of the window (paragraphs [0054] & [0065]).

Claim(s) 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., as applied to claim 1 above, in view of Cheon et al. (US 2015/0357395 A1).
With regard to claim 6, Park et al. fail to teach the folding areas may include a first folding area extended in a first direction and a second folding area extended in the first direction, the first folding area and the second folding area are separated from each other in a second direction different from the first direction, and wherein the display device is display device is folded inward along on the first folding area and folded outward along on the second folding area.
With regard to claim 7, Park et al. fail to teach a first non-folding area disposed at one side of the first folding area in the second direction; a second non-folding area disposed between the first folding area and the second folding area; and a third non-folding area disposed at an opposite side of the second folding area in the second direction.
With regard to claim 8, Park et al. fail to teach a display area for displaying images; and a non-display area disposed outside the display area, wherein the display area and the non-display area are disposed across the first folding area, the second folding area, the first non-folding area, the second non-folding area and the third non-folding area.
Cheon et al. teach a flexible display comprising a first folding section (Applicant’s “first folding area”) and a second folding section (Applicant’s “second folding area”) extended in a first direction and separated by each other in a second direction separate from the first direction, such that the display device is folded inward along the first folding section and folded outward along the second folding section (paragraphs [0041] – [0042], Figs. 1 & 2C). Flat sections (210, 220, 230) (Applicant’s “non-folding areas”) are disposed on opposing sides and between the first and second folding sections (paragraph [0042] & Figs. 1 & 2C). As shown in Fig. 1, a display area (DS) and a non-display area (ND) disposed outside the display area are disposed across the first and second folding sections and the first, second, and third flat sections (non-folding areas). The non-display area serves to frame the display area (paragraphs [0040] & [0046]).

    PNG
    media_image2.png
    458
    431
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    209
    265
    media_image3.png
    Greyscale

	Therefore, based on the teachings of Cheon et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate multiple folding areas and non-folding areas, such that the display device is folded inward along the first folding section and folded outward along the second folding section to permit flexibility as desired by the user. Additionally, it would have been obvious to one of ordinary skill in the art to form a non-display area disposed outside the display area are disposed across the first and second folding sections and the first, second, and third flat sections to provide a frame for the display.

Claim(s) 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., as applied to claim 1 above, as evidenced by C. Schaller (College of Saint Benedict / Saint John’s University, Advanced Polymer Chemistry Lecture Notes), in view of Lee et al. (US 2018/0134007 A1).
With regard to claim 9, Park et al. teach the elastic modulus of the protective layers, but not the storage modulus of the protective layers. However, Park et al. teach the material of the protective layers can be optimized for flexibility (paragraphs [0054] & [0065]). One of ordinary skill in the art would recognize flexibility may be measured in multiple ways, including elastic modulus and storage modulus.
As evidenced by C. Schaller, the storage modulus of an elastic solid is higher when the experiments are run at higher frequency of stress (e.g. external impact). 
With regard to claims 10 – 11, as discussed above, the storage modulus of an elastic layer, such as taught by Park et al., is inherently higher at higher frequencies of external impact. 
Additionally, Lee et al. teach the thickness and moduli of the respective layers may be controlled to ease the impact of an external force (paragraphs [0050] – [0051]). As shown in Table 5, as the thickness of the first film increases, the surface strain increases.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the material and/or thickness of the protective layers through routine experimentation in order to achieve the desired storage modulus of the layers.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al., as applied to claim 1 above, in view of Lee et al. (US 2018/0134007 A1).
With regard to claim 13, Park et al. do not teach the storage modulus of the protective sublayers. 
Lee et al. teach the thickness and moduli of the respective layers may be controlled to ease the impact of an external force (paragraphs [0050] – [0051]). As shown in Table 5, as the thickness of the first film increases, the surface strain increases.
Therefore, absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the thickness through routine experimentation in order to achieve the desired storage modulus.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 14 & 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., as evidenced by C. Schaller (College of Saint Benedict / Saint John’s University, Advanced Polymer Chemistry Lecture Notes), in view of Min et al. (US 2015/0029652 A1), in view of Cheon et al. (US 2015/0357395 A1).
With regard to claim 14, Park et al. teach a window for a flexible display comprising a first protective sublayer (PSUB1), a second protective sublayer (PSUB2) (Applicant’s “second protection member”), a first adhesive layer, a second adhesive layer, and a substrate of a display device, wherein the first adhesive layer is positioned between the substrate and the first protective sublayer, and the second adhesive layer is positioned between the first protective sublayer and the second protective sublayer (Fig. 2).
Park et al. do not teach the relationship between the storage modulus of the protective sublayers and the frequency of external impact.
As evidenced by C. Schaller, the storage modulus of an elastic solid is higher when the experiments are run at higher frequency of stress (e.g. external impact).
Therefore, the storage modulus of the second protection member inherently increases with a frequency of an external impact applied to the second protection member.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Park et al. do not teach the display device comprises a first folding area and a second folding area spaced apart from each other and extended in a first direction, wherein the display device is folded inward along the first folding area and folded outward along the second folding area.
Cheon et al. teach a flexible display comprising a first folding section (Applicant’s “first folding area”) and a second folding section (Applicant’s “second folding area”) extended in a first direction and separated by each other in a second direction separate from the first direction, such that the display device is folded inward along the first folding section and folded outward along the second folding section (paragraphs [0041] – [0042], Figs. 1 & 2C). 

    PNG
    media_image2.png
    458
    431
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    209
    265
    media_image3.png
    Greyscale

	Therefore, based on the teachings of Cheon et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate multiple folding areas and non-folding areas, such that the display device is folded inward along the first folding section and folded outward along the second folding section to permit flexibility as desired by the user. 
	
With regard to claim 17, Park et al. teach the second protective sublayer is formed of polyethylene terephthalate (PET) and polyimide (paragraphs [0060] – [0061] & [0070]). The protective layers optimize transmittance of the window (paragraphs [0054] & [0065]).
	With regard to claim 18, Park et al. teach the elastic modulus of the adhesive layers (ADH) are preferably in the range of 0.03 MPa to about 0.2 MPa (paragraph [0085]). The adhesive layers would the same or different elastic modulus values within this range.

Claim(s) 15 – 16 & 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. & Cheon et al., as applied to claim 1, in view of Lee et al. (US 2018/134007 A1).
With regard to claims 15 – 16, As discussed above, Park et al. do not teach the storage modulus. C. Schaller teach the storage modulus of an elastic solid is higher when the experiments are run at higher frequency of stress (e.g. external impact).
Lee et al. teach the thickness and moduli of the respective layers may be controlled to ease the impact of an external force (paragraphs [0050] – [0051]). As shown in Table 5, as the thickness of the first film increases, the surface strain increases.
Therefore, absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the thickness through routine experimentation in order to achieve the desired storage modulus.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 19, as discussed above, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the thickness through routine experimentation in order to achieve the desired storage modulus.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al., in view of Cheon et al. (US 2015/0357395 A1) and Lee et al. (US 2018/134007 A1).
Park et al. teach a window for flexible display comprising a first protective sublayer (PSUB1), a second protective sublayer (PSUB2) (Applicant’s “second protection member”), a first adhesive layer, a second adhesive layer, and a substrate of a display device, wherein the first adhesive layer is positioned between the substrate and the first protective sublayer, and the second adhesive layer is positioned between the first protective sublayer and the second protective sublayer (Fig. 2).
Park et al. do not teach the display device comprises a first folding area and a second folding area spaced apart from each other and extended in a first direction.
Cheon et al. teach a flexible display comprising a first folding section (Applicant’s “first folding area”) and a second folding section (Applicant’s “second folding area”) extended in a first direction and separated by each other in a second direction separate from the first direction, such that the display device is folded inward along the first folding section and folded outward along the second folding section (paragraphs [0041] – [0042], Figs. 1 & 2C).

    PNG
    media_image2.png
    458
    431
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    209
    265
    media_image3.png
    Greyscale

	Therefore, based on the teachings of Cheon et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate multiple folding areas and non-folding areas, such that the display device is folded inward along the first folding section and folded outward along the second folding section to permit flexibility as desired by the user.
Park et al. do not teach the storage modulus of the protective sublayers. However, Park et al. teach the material of the protective layers can be optimized for flexibility (paragraphs [0054] & [0065]). One of ordinary skill in the art would recognize flexibility may be measured in multiple ways, including elastic modulus and storage modulus.
Lee et al. teach the thickness and moduli of the respective layers may be controlled to ease the impact of an external force (paragraphs [0050] – [0051]). As shown in Table 5, as the thickness of the first film increases, the surface strain increases.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the material and/or thickness of the protective layers through routine experimentation in order to achieve the desired storage modulus.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781